DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 -the phrase “to the spigot body and the spigot body” should probably be “to the spigot body”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhold 4,687,234.
In regard to claim 1, Weinhold discloses a tubing retention system comprising: a spigot comprising: a spigot body (portion of 2 with the internal threads); and a spigot extension 3 extending from the spigot body, wherein the spigot extension comprises a flared portion 2 opposite to the spigot body (interiorly threaded portion) and the spigot extension cooperatively define a spigot lumen; a tubing 1 comprising: an outer surface; and a tubing lumen, wherein a coupling portion of the tubing is disposed around the spigot extension 3, permitting fluid communication between the tubing lumen and the spigot lumen; and a collar 6 disposed radially around the outer surface of the tubing and axially between the flared portion 2 and the spigot body (interiorly threaded portion), wherein the collar 6 radially engages the coupling portion of the tubing 1 disposed around the spigot extension to axially and radially retain the tubing with the spigot.
In regard to claim 2, wherein the coupling portion of the tubing comprises a coupling inner diameter equal to or larger than a spigot extension outer diameter (the tubing inner diameter is larger than the exterior diameter of 3).
In regard to claim 4, wherein the coupling portion of the tubing comprises an expander sleeve (elements 4 and 6 create a sleeve) coupled to the tubing (expands in fig. 3 and contracts in fig. 2).
In regard to claim 5, wherein the collar comprises a helical body 6, wherein the helical body is configured to radially expand and contract (the spring length contracts in fig. 3 and expands in fig. 2).
In regard to claim 6, wherein the collar comprises a hinged body (elements 4 and 5 are hinged), wherein the hinged body is configured to radially expand and contract (the clamp expands in fig. 3 and contracts around 3 in fig. 2). 
Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellogg et al. 1,748,774.
In regard to claim 1, Kellogg et al. discloses a tubing retention system comprising: a spigot comprising: a spigot body 12; and a spigot extension 9 extending from the spigot body, wherein the spigot extension comprises a flared portion 11 opposite to the spigot body 12 and the spigot extension cooperatively define a spigot lumen; a tubing 4 comprising: an outer surface; and a tubing lumen, wherein a coupling portion of the tubing is disposed around the spigot extension 9, permitting fluid communication between the tubing lumen and the spigot lumen; and a collar 5 disposed radially around the outer surface of the tubing and axially between the flared portion 11 and the spigot body12, wherein the collar 5 radially engages the coupling portion of the tubing 4 disposed around the spigot extension to axially and radially retain the tubing with the spigot.
In regard to claim 2, wherein the coupling portion of the tubing 4 comprises a coupling inner diameter equal to or larger than a spigot extension outer diameter 9.
In regard to claim 3, wherein the tubing lumen 4 flares from a tubing lumen inner diameter to the coupling inner diameter (4 has an inner diameter before 11, flares at 11 to macth the diameter of 11 and then returns to an inner diameter equal to the spigot extension 9).
In regard to claim 5, wherein the collar 5 comprises a helical body, wherein the helical body is configured to radially expand and contract (see 5 expand over 11 and contract around 9).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. 2008/0197624.
In regard to claim 1, Nakano et al. discloses a tubing retention system comprising: a spigot comprising: a spigot body 2-1; and a spigot extension 2-2 extending from the spigot body, wherein the spigot extension comprises a flared portion 2-5 opposite to the spigot body 2-1 and the spigot extension cooperatively define a spigot lumen; a tubing 6 comprising: an outer surface; and a tubing lumen, wherein a coupling portion of the tubing is disposed around the spigot extension 2-2, permitting fluid communication between the tubing lumen and the spigot lumen; and a collar 7 disposed radially around the outer surface of the tubing and axially between the flared portion 11 and the spigot body, wherein the collar 7 radially engages the coupling portion of the tubing 6 disposed around the spigot extension to axially and radially retain the tubing with the spigot.
In regard to claim 7, further comprising a solvent 8 disposed between the tubing lumen 6 and the spigot extension 2-2, wherein the solvent is configured to mechanically couple the tubing and the spigot upon curing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholls, Bare, Winterhaller, Herman, Bonetto, Cariccia, Carrier, McCure and Blake disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679